Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “Pack-N-Play™”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Additionally, the trademark “Pack-N-Play™” is directed to a storage organizer attachable to a vehicle seat. The trademark “Pack ‘n Play®” is registered by Graco Children’s Products Inc. and is directed to playpens, play yards and beds for children.  This term has been found in multiple places, including in the specification, abstract, and title.
The use of the term “VELCRO®”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 13-20 contain the trademark/trade name “Pack-N-Play™”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a child’s playpen or playard and, accordingly, the identification/description is indefinite.
	In order to maintain compact prosecution, claims 1 and 14-20 shall be amended to read “playpen or playard” in lieu of “pack-n-play” (e.g. Claim 1. A mattress for use with a children’s playpen or playard product…).  An acceptable alternative would be “child containment area”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,  are rejected under 35 U.S.C. 103 as being unpatentable over US2011/0283457 to Son et al. (“Son”) in view of US2006/0123551 to Hsia (“Hsia”) and in further view of US5461741 to Graebe (“Graebe”).
Regarding claim 1, Son discloses “A mattress for use with a children's play pen or playard product comprising: a hard substrate layer comprising at least three rigid substrate sections, each of the three rigid substrate sections being rotateably connected to at least one other rigid substrate section, whereby the hard substrate layer lays flat in an unpacked position and can be folded into a multilateral in a storage position“.  (See Son. More The mattress pad 102, as previously discussed, is a multi-paneled mattress that includes a plurality of sections foldable but interconnected relative to one another along flexible seams 106. Each section or panel typically has a substantially rigid substrate adjacent to a bottom surface 108 of the mattress pad 102 and a padding or cushion layer adjacent to a top surface 110. In other embodiments, the rigid substrate and the padding may be separated by an inner liner layer (not shown). Each layer is sewn or otherwise secured within an outer sheath of material. The panels or sections are, in turn, sewn together within the outer sheath along the flexible seams 106 to form the integral mattress pad 102.”)
Son does not explicitly disclose “an inflatable bladder arranged adjacent to the hard substrate layer, the inflatable bladder comprising at least one air chamber and at least one air valve, whereby the inflatable bladder can be inflated while in the unpacked position and can be deflated and folded when in the storage position” 
However, in the field of fluid filled mattresses, Hsia teaches a foldable mattress and further discloses “an inflatable bladder arranged adjacent to the hard substrate layer, the inflatable bladder comprising at least one air chamber and at least one air valve, whereby the inflatable bladder can be inflated while in the unpacked position and can be deflated and folded when in the storage position”.  (See Hsia. More specifically, see at least: figure 2 wherein, in one interpretation, the figure illustrates an inflatable bladder 10 adjacent to a layer of a hard substrate 21 and written description, paragraph [0030] --“According to the preferred embodiment, the inflatable supporting frame 10 comprises a top layer 101, a bottom layer 102 overlappedly connected thereto and defining an air chamber 11 therebetween, and an air valve 12 communicating with the air chamber 11 for retaining the air therewithin in such a manner that the inflatable supporting frame 10 is adapted for being inflated through the air valve 12 for retaining a predetermined air pressure in the air chamber 11 and being deflated for releasing the air within the air chamber 11, as shown in FIG. 2.”)
	It would have been obvious for one having ordinary skill in the art to provide the foldable mattress of Son with the inflatable bladder in view of the teachings of Hsia, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a mattress with increased comfort in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have been motivated to make this modification in order to provide “optimal support corresponding with the weight of the baby while the mattress frame can be easily folded and unfolded for convenient transportation and storage purposes (Hsia, PARA. [0002]).”
	The combination of Son and Hsia discloses “an … fabric surrounding the hard substrate layer and the inflatable bladder so as to prevent significant displacement of each from the other”. (See Son. More specifically, see at least: written description, paragraph [0033] --“each layer sewn or otherwise secured within an outer sheath of material.”)
	Neither Son or Hsia explicitly disclose “the expandable fabric comprising a slot positioned adjacent to each of the at least one air valves of the at least one air chambers, each slot being adapted to receive an air source.”
an expandable fabric surrounding the hard substrate layer and the inflatable bladder so as to prevent significant displacement of each from the other, the expandable fabric comprising a slot positioned adjacent to each of the at least one air valves of the at least one air chambers, each slot being adapted to receive an air source.” (See Graebe. More specifically, see at least: column 2, lines 9-13 --“A fabric cover forms the outside of the composite cushion and has a portion of the top formed of stretchable material and the remainder of the top and sides formed of a slick non-stretchable fabric with a skid resistant base.”  See also: figure 1 wherein, in one interpretation, the figure illustrates the air valve 34 extending beyond the cover 11 and written description, column 5, line 46-52 “The rearward ends of the top panel 45 are shortened at the corners to define openings 52,53 through which the fill tubes 33 and valves 34 extend to allow the module 13 to be filled without removing the cover 11. If the fill tube is positioned in the slots 70, the openings 52,53 are at the front edges of the cover 11 to provide access to the fill tubes 33.”)
	It would have been obvious for one having ordinary skill in the art to provide the foldable mattress of Son/Hsia with the cover in view of the teachings of Graebe, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a mattress with a user accessible cover in which one of ordinary skill in the art would have recognized as a predictable result.  One of ordinary skill in the art would have been motivated to make this modification in order to provide the user with access to the valve for inflating or deflating the mattress.
wherein the at least three hard substrate sections are comprised of a plastic or wood material.” (See Hsia. More specifically, see at least written description paragraph [0033] --“In order to form the resting surface 201 on the inflatable supporting frame 10 to support the weight of the baby, each of the reinforcing platforms 21 is preferably made of rigid but flexible material such as plastic or bamboo so as to provide an optimum level of hardness for the baby to lie on the foldable mattress.”)
Regarding claims 3 and 4, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 1 and further discloses, wherein the hard substrate layer comprises four rigid substrate sections” (See Son. More specifically, see at least: figure 1 wherein, in one interpretation, the figure illustrates the mattress assembly 100 comprising four rigid sections 102.)
The combination does not explicitly disclose “the hard substrate layer folds into a quadrilateral when in the storage position”: or “wherein the hard substrate layer folds into a square when in the storage position.”  However, Son teaches “(T)he four panels 102a to 102d, as previously discussed, are bound together by an outer sheath of material and bendable relative to each other along flexible seams 106. For example, when not in use, the mattress pad 102 may be folded along the flexible seams 106 to form a tube (not shown) sized to encompass a collapsed playard 180 (not shown) (PARA. [0036]).”  One of ordinary skill in the art would recognize the inherent ability of the mattress, due to the rotatable connections between the rigid substrate sections, to be folded into a variety of configurations including a quadrilateral or square. 
further comprising a layer of the expandable fabric between the inflatable bladder and the hard substrate layer” and “wherein the expandable fabric rotateably connects each of the at least three rigid substrate sections to at least one other rigid substrate section.“ (See Son. More specifically, see at least: written description, paragraph [0033] --“Each layer is sewn or otherwise secured within an outer sheath of material. The panels or sections are, in turn, sewn together within the outer sheath along the flexible seams 106 to form the integral mattress pad 102.”)
Regarding claim 7, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 1  but does not explicitly disclose “further comprising one or more foam pads.”
	However, Son and Hsia teach a cushioning layer and Graebe teaches a foam base.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to use a foam pad as a cushioning layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  One of ordinary skill would have been motivated to choose foam as a cushioning material as it is readily available and easy to work with.
	Regarding claim 11, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 1 but does not explicitly disclose “wherein the expandable fabric further comprises a base layer fabric adjacent to the hard substrate layer, the base layer fabric comprising a more robust material that the rest of the expandable fabric, the base layer fabric further comprising at least one carrying strap with a handle and at least one fastening feature.”
However, Graebe teaches a non-slip material portion of a cover.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to use a more robust material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  One of ordinary skill in the art would have been motivated to choose a durable material for longevity of the product.
Regarding claim 12, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 11  and further discloses “wherein the base layer fabric surrounds the hard substrate layer, rotateably connecting each of the at least three rigid substrate sections to at least one other rigid substrate section.” (See Son. More specifically, see at least: written description, paragraph [0033] --“Each layer is sewn or otherwise secured within an outer sheath of material. The panels or sections are, in turn, sewn together within the outer sheath along the flexible seams 106 to form the integral mattress pad 102.”)
Regarding claim 13, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 1 and but does not explicitly disclose “wherein the mattress measures about thirty- six inches in length and about twenty-six inches in width so as to fit snugly in a playpen or playard product's collapsible frame when the mattress is lying flat in the unpacked position, the mattress further measuring about two inches in height when the inflatable bladder is fully deflated and about four and three-quarter inches in height with the inflatable bladder is fully inflated.”
One of ordinary skill in the art would have found it obvious to modify the length and width dimensions of the mattress to fit within the interior of the playard or play pen with predictable results, namely a mattress that fits snugly without gaps where a child could become injured.  Further, Hsia teaches “the supporting performance …of the foldable mattress can be selectively adjusted by means of air pressure corresponding to the weight of the baby (PARA. [0011]).” It follows, that one of ordinary skill in the art would optimize the height of the inflatable cell to perform for the maximum weight of the child specified by design.  Changing the relative dimension of the overall thickness of the mattress would not have an unexpected result.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hsia and Graebe and in further view of US2017/0360218 to Dziak et al. (“Dziak”).
Regarding claim 14, the combination of Son, Hsia, and Graebe discloses all the limitations of claim 1 and Son further discloses “a collapsible frame assembly that forms an enclosed entertainment environment for a child when in an assembled position and folds up for convenient storage and transport when in a collapsed position” (See Son. More specifically, see the collapsible frame assembly comprising an outer frame, one or more base mattress supports, and wall barriers forming a fully enclosed entertainment environment, the outer frame comprising a set of upper rails, a set of lower rails, and a plurality of vertical corner posts connecting the set of upper rails and the set of lower rails at each corner.”
	However, in the same field of endeavor, Dziak teaches a collapsible child containment and further discloses “the collapsible frame assembly comprising an outer frame, one or more base mattress supports, and wall barriers forming a fully enclosed entertainment environment, the outer frame comprising a set of upper rails, a set of lower rails, and a plurality of vertical corner posts connecting the set of upper rails and the set of lower rails at each corner.”  (See Dziak. More specifically, see at least: annotated figure 12A.)

    PNG
    media_image1.png
    493
    625
    media_image1.png
    Greyscale


Regarding claim 15, the combination of Son, Hsia, Graebe, and Dziak discloses all of the limitations of claim 14 and further discloses “wherein the wall barriers comprise mesh fabric wall barriers and the collapsible frame assembly further comprises corner covers, reducing the risk of injury to a child within the enclosed entertainment environment.” (See Dziak. More specifically, see at least: annotated figure 12A and written description, paragraph [0021] --“The walls can be generally formed of soft goods, such as fabric material 122, 124 and see-through mesh material 126 that can be suspended from or otherwise supported by the frame assembly as shown.”)
Regarding claim 16, the combination of Son, Hsia, Graebe, and Dziak discloses all of the limitations of claim 14 and further discloses “the collapsible frame assembly further comprising vertical legs affixed to and extending below the one or more base mattress supports. (See Dziak. More specifically, see at least: annotated figure 12A.)
Regarding claim 18, the combination of Son, Hsia, Graebe, and Dziak discloses all of the limitations of claim 14 but does not explicitly disclose “wherein the collapsible frame assembly measures about 26 x 8.5 x 8.5 inches when in the collapsed position. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV. A).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hsia, Graebe, and Dziak and in further view of  US6951039 to Roseff (“Roseff”).
Regarding claim 17, the combination of Son, Hsia, Graebe, and Dziak discloses all the limitations of claim 14 and but does not explicitly disclose “further comprising an air compressor affixed to the collapsible frame assembly and an air tube connecting the air compressor to the at least one air valve of the mattress's inflatable bladder.”
In the field of inflatable mattresses, Roseff teaches an inflatable mattress and further discloses “further comprising an air compressor affixed to the collapsible frame assembly and an air tube connecting the air compressor to the at least one air valve of the mattress's inflatable bladder.” (See Roseff. More specifically, see at least: figure 7 and written description, column 2, lines 26-29 --“the mattress 14 can be inflated by healthcare personnel using pump 20 without the intervention of a trained technician and disposed on a suitable bed frame 50”.)
.
	
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The combination of structure present in claims 8-10 was not found in the prior art of record. There is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claims 8-10 may be set forth or maintained.
	 
	Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.  Suggested amendments are shown below:
19. A mattress for use with a children's playpen or playard product comprising:
	a hard substrate layer comprising four rigid substrate sections, each of the four rigid substrate sections being rotateably connected to at least one other rigid substrate 
	a foam pad;
	an inflatable bladder arranged between the hard substrate layer and the foam pad, the inflatable bladder comprising at least one air chamber and at least one air valve, whereby the inflatable bladder can be inflated while in the unpacked position and can be deflated and folded when in the storage position; 
	a non-slip sheet arranged between the inflatable bladder and the foam pad; 
	and an expandable fabric surrounding the hard substrate layer, the inflatable bladder, the non-slip sheet, and the foam pad so as to prevent significant displacement of each from the other, the expandable fabric comprising: 
	a slot positioned adjacent to each of the at least one air valves of the at least one air chambers of the inflatable bladder, each slot being adapted to receive an air source; and 
	a base layer fabric adjacent to the hard substrate layer, the base layer fabric comprising a more robust material that the rest of the expandable fabric, the base layer fabric further comprising at least one carrying strap with a handle and at least one fastening feature.
20. A children's playpen or playard product, comprising:
	a mattress comprising: 
	a hard substrate layer comprising four rigid substrate sections, each of the four rigid substrate sections being rotateably connected to at least one other rigid 
	a foldable foam pad; 
	an inflatable bladder arranged between the hard substrate layer and the foam pad, the inflatable bladder comprising at least one air chamber and at least one air valve, whereby the inflatable bladder can be inflated while in the unpacked position and can be deflated and folded when in the storage position;
	a non-slip sheet arranged between the inflatable bladder and the foam pad; and 
	an expandable fabric surrounding the hard substrate layer, the inflatable bladder, the non-slip sheet, and the foam pad so as to prevent significant displacement of each from the other, the expandable fabric comprising: 
	a slot positioned adjacent to each of the at least one air valves of the at least one air chambers of the inflatable bladder, each slot being adapted to receive an air source; and 
	a base layer fabric adjacent to the hard substrate layer, the base layer fabric comprising a more robust material that the rest of the expandable fabric, the base layer fabric further comprising at least one carrying strap with a handle and at least one fastening feature;
	a collapsible frame assembly that forms an enclosed entertainment environment for a child when in an assembled position and folds up for convenient storage and transport when in a collapsed position, the collapsible frame assembly comprising: 

	one or more base mattress supports forming a support surface for the mattress when the collapsible frame assembly is in the assembled position;
	corner covers surrounding the connections of the vertical corner posts with the set of upper rails; and 
	four mesh fabric wall barriers spanning between the set of upper rails, the set of lower rails, and two vertical corner posts forming the fully enclosed entertainment environment; 
	and an air compressor affixed to the collapsible frame assembly, the air compressor further comprising an air tube connecting the air compressor to the at least one air valve of the mattress's inflatable bladder, both the air compressor and the air tube being located in a position inaccessible from within the enclosed entertainment environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619